Citation Nr: 0318010	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-23 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claim for service connection for hearing loss in the left 
ear.  When this case was previously before the Board in June 
2002, service connection was granted for right ear hearing 
loss, and service connection for left ear hearing loss was 
denied.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated April 15, 2003, the Court granted a Joint 
Motion for Partial Remand, and vacated that part of the 
Board's June 2002 decision that denied service connection for 
hearing loss in the left ear.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, while a 
supplemental statement of the case issued in November 2001 
included the provisions of 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002), the veteran has not been advised of what 
specific information and/or specific medical or lay evidence, 
not previously submitted, is necessary to substantiate his 
claim for service connection for left ear hearing loss, and 
what specific evidence, if any, the veteran is expected to 
obtain and submit, and what specific evidence will be 
retrieved by VA.  As noted above, the Joint Motion directed 
the Board to comply with the provisions of the VCAA.  See 
generally, Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. May 1, 2003), 
(holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  As such, a 
remand in this case is required to allow the veteran the full 
time period to submit evidence in support of his claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence, relative 
to the claim for service connection for 
left ear hearing loss.  

2.  Thereafter, if any additional 
evidence is received, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and the appropriate time 
to respond should be afforded.  The case 
should then be returned to the Board for 
appellate consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

